DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobrawa (US 2011/0059329).
Dobrawa teaches water absorbent particles (abstract) which are agglomerated (¶ 140-142, claim 16) and gives examples having a CRC of 26.5 g/g, SFC (permeability) of 36 x 10-7 cm3s/g, an AUHL at 49.2 g/cm2 of 21.6 g/g and an extractables of 2.0 wt% (¶ 670-676). Further examples of Dobrawa include a CRC of 30.1 g/g, an AUHL of 20.0 g/g, and a SFC of 41 x 10-7 cm3s/g (Table 10) which meet the limitations of claims 2, 4, and 5.
Dobrawa does not explicitly recite the absorption under a pressure of 0.0 g/cm2. 
However, the water absorbing particles of the instant invention formed from the same monomers, acrylic acid and a crosslinker, which have been postcrosslinked and agglomerated, are the same as the water absorbing particles of Dobrawa, as evidenced by the shared properties of CRC, SFC, extractables, and AUHL. It is therefore inherent that the particles of Dobrawa have the same absorption under a pressure of 0.0 g/cm2 as the instant claims since such a property is evidently dependent on the nature of the composition used. Case law holds that a material and its properties are inseparable. In re Spada
It is noted that claim 10 is recited in the product-by-process format by use of the language, “prepared by a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Claim(s) 1-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel (WO 2014/079694) (presented on the IDS Of 8/3/2020).
Daniel teaches water absorbent polymer particles (abstract) where an example includes a CRC of 28 g/g, AUNL of 43 g/g, AUHL of 20 g/g, an SFC of 93 x 10-7 cm3s/g, an extractables of 3%, and a bulk density of 80 g/100 ml (pg. 64, Table 7). These values fall in the claimed ranges. Daniel teaches articles, such as diapers, which have a liquid pervious layer, liquid impervious layer and a core which has 5-90 wt% fibrous material and 10-95 wt% water absorbent and other optional components (pg. 34). Daniel teaches the water absorbent polymers can be agglomerated (pg. 22, ln. 36-38).
It is noted that claim 10 is recited in the product-by-process format by use of the language, “prepared by a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrawa (US 2011/0059329).
The discussion with respect to Dobrawa above is incorporated herein by reference.
Dobrawa teaches a bulk density of at least 0.58 g/cm3 (¶ 14, 247) which overlaps the claimed range.
Dobrawa teaches an article of the water absorbent particles includes an upper liquid pervious layer, a lower liquid impervious layer and a fluid absorbent core comprising 5-90 wt% fibrous material and 10-95 wt% water absorbent polymer particles (¶ 275-279) and an optional tissue layer and optional components (¶283).
Dobrawa teaches bulk densities and layer amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Dobrawa suggests the bulk densities and layer amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Dobrawa. See MPEP 2123.

Claim 1-2, 4-6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2012/0085971).
Daniel teaches water absorbing polymer particles (abstract) which may be present as an aggregate (agglomerate) (¶164). Daniel teaches the particles have a preferred particle size of 300-600 µm (¶84), has a CRC of at least 24 g/g (¶87), and an absorption under pressure of 49.2 g/cm2 of at least 15 g/g (¶ 88) which overlap the claimed ranges. Daniel teaches an example where the particles have a CRC of36 g/g, extractables of 14.0 wt% (¶ 278-279) and have 58.1 wt% 300-600 µm (¶280). After surface postcrosslinking and coating, examples of the particles have a CRC of 26.5 g/g, an AUL0.0 (absorbency with a load of 0.0 g/cm2) of 38.4 g/g, an AUL0.7 (absorbency with a load of 49.2 g/cm2) of 23.2 g/g, an SFC of 61 x 10-7 cm3
It is noted that claim 10 is recited in the product-by-process format by use of the language, “prepared by a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Daniel teaches values which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Daniel suggests the claimed values. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Daniel. See MPEP 2123.
Daniel does not explicitly recite an example which has the claimed properties and is agglomerated (aggregated).
However, it would have been obvious to one of ordinary skill in the art to use the particles of Daniel as agglomerates because Daniel teaches using the particles in the aggregate (¶ 164).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (WO 2014/079694) (presented on the IDS Of 8/3/2020).
Daniel teaches water absorbent polymer particles (abstract) where an example includes a CRC of 28 g/g, AUNL of 43 g/g, AUHL of 20 g/g, an SFC of 93 x 10-7 cm3s/g, an extractables of 3%, and a bulk density of 80 g/100 ml (pg. 64, Table 7). These values fall in the claimed ranges. Daniel teaches articles, such as diapers, which have a liquid pervious layer, liquid impervious layer and a core which has 5-90 wt% fibrous material and 10-95 wt% water absorbent and other optional components (pg. 34). Daniel teaches the water absorbent polymers can be agglomerated (pg. 22, ln. 36-38).
It is noted that claim 10 is recited in the product-by-process format by use of the language, “prepared by a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Daniel teaches amounts which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Daniel suggests the amounts. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Daniel. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764